760 So. 2d 333 (2000)
STATE of Louisiana
v.
Kenneth SIMMONS.
No. 1999-K-2419.
Supreme Court of Louisiana.
April 20, 2000.
Denied.
KNOLL, J. not on panel.
CALOGERO, C.J., would grant the writ.
LEMMON, J., concurs in the denial because I believe, contrary to the determination by the court of appeal, that the trial judge did not err in denying relator's motion for mistrial during the prosecutor's closing argument. Moreover, if the denial had been reversible error, I further disagree that the error would have been harmless beyond a reasonable doubt.